Citation Nr: 1607438	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  97-34 127A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for atrophy of the left testicle, to include consideration of whether an effective date prior to October 14, 2011 is warranted for the award of special monthly compensation (SMC) for loss of use of a creative organ.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to an initial compensable rating for erectile dysfunction.

4.  Entitlement to an effective date prior to October 14, 2011, for entitlement to service connection for erectile dysfunction, as secondary to atrophy of the left testicle.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1962 to June 1964. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted noncompensable service connection for left testicular atrophy and denied service connection for a skin disorder affecting the neck.  The Board remanded the claims for additional development in October 2003, March 2006, April 2011, and November 2013.

In January 2011, the Veteran testified before the undersigned at a hearing that was held at the RO.  A transcript of those proceedings is associated with the record.

In the November 2013 remand, the Board clarified the issues on appeal, to include the proper rating for the testicular atrophy disability, entitlement to service connection for a skin disability, and entitlement to a TDIU.  The Board determined that the additional issues of entitlement to an initial compensable rating for bilateral hydroceles, and entitlement to an effective earlier than October 14, 2011 for the award of service connection of bilateral hydroceles were also on appeal; those issues were remanded under Manlincon v. West, 12 Vet. App. 238 (1999), for the issuance of a Statement of the Case.  The Veteran subsequently perfected the appeal in August 2014, and included a request for a Board hearing on those issues.  While this appeal has been certified to the Board, no such hearing has been held at this time.  As such, those issues are not ripe for adjudication by the Board, and will be addressed in a separate decision, after a hearing has been held.*  

*In this regard, the Board notes that the Veteran testified extensively on the history and severity of his bilateral hydroceles disability during his January 2011 hearing.  While the Board cannot determine at this point exactly when his requested hearing may be scheduled, should the Veteran review the January 2011 hearing transcript, find it adequate, and choose to withdraw the August 2014 hearing request, he is likely to receive an adjudication of his appeal much sooner than if he chooses to maintain the hearing request.  It goes without saying that it is his prerogative to maintain the hearing request, should he so choose.

The Board also observes that the Veteran was separately granted entitlement to service connection for erectile dysfunction as secondary to testicular atrophy in an October 2012 rating decision.  In that decision, the RO assigned an effective date of October 14, 2011 for the grant of service connection.  In the November 2013 remand, the Board properly construed a July 2013 submission by the Veteran's representative to constitute a Notice of Disagreement (NOD) with respect to the bilateral hydrocele issues identified above, but, regretfully, failed to also clarify that the July 2013 submission constitute an NOD with the initial rating and effective date assigned for erectile dysfunction.  The Board regrets the omission, but now must remand the issues under the guidance of the Court of Appeals for Veterans Claims (Court) in Manlincon.  

Finally, the Board notes that, to the extent that the issues related to either the bilateral hydroceles or erectile dysfunction could be construed as inextricably intertwined with the aspect of the testicular atrophy issue that invokes the question of entitlement to special monthly compensation based on the loss of use of a creative organ, see Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue), the Board is granting the SMC issue back to the date of claim; as such, there is no prejudice to adjudicating the issues separately.

The issue of entitlement to service connection for depression, to include as secondary to the service-connected testicular issue, was previously referred by the Board in the November 2013 remand.  To date, this issue has not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a TDIU, and to an increased initial rating and an earlier effective date for the erectile dysfunction disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's left testicle is atrophied, but his right testicle is not.

2.  The Veteran's left testicle atrophy has been present since service; the preponderance of the evidence indicates that the left testicle has, for the entirety of the period of the appeal, maintained approximately one-half of the dimensions of the right testicle, and has been of a different texture. 

3.  The Veteran's various skin disabilities are not shown to be etiologically related to his active duty, to include his in-service diagnosis of contact dermatitis.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for atrophy of the left testicle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115b, Diagnostic Code 7523 (2015).

2.  The criteria for an effective date prior of the date of the Veteran's May 1996 claim, for the award of special monthly compensation for loss of use of a creative organ associated with atrophy of the left testicle have been met.  38 U.S.C.A. § 1114, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.350, 3.400, 4.115b, Diagnostic Code 7523 (2015).

3.  The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the procedural history of this appeal, the Board is presently capable of addressing the Veteran's appeals for an increased rating for his left testicular atrophy, and for service connection for a skin disability.  Based on the evidence of record, and for the reasons discussed below, the Board is unable to grant the Veteran a compensable rating for his left testicular atrophy, but is able to grant entitlement to SMC based on the loss of use of a creative organ for the entire period on appeal.  The Board is unable to grant entitlement to service connection for a skin disability, as there is no competent evidence linking the various skin diagnoses during the period on appeal to his active duty.  

Initial Matters

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board finds that all requirements of the VCAA have been complied with.  The Veteran has been provided adequate, timely notice of what must be demonstrated for service connection and increased ratings claims at various times during the appeal.  Further, with respect to the two claims being adjudicated, there is no suggestion of any outstanding evidence that is not of record.  The Veteran's service treatment records are located in his VBMS eFolder, and the electronic record also contains his post-service treatment records.  The Veteran has been provided examinations addressing the skin and testicle concerns during the period on appeal that are adequate for purposes of adjudication.  At no point has the Veteran suggested that the record before the Board, subsequent to the development provided following the November 2013 remand, is inadequate in any regard.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, the AOJ has substantially complied with the instructions provided by the Board in prior remands, including the November 2013 remand in which it was instructed that the Veteran's VA treatment records should be obtained, and a skin examination should be provided.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, the Board notes that the January 2011 Travel Board hearing focused on the elements necessary to substantiate his service connection and initial rating claims, and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims for benefits.  As such, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015), and the Board can adjudicate the claim based on the current record.  

Testicular Atrophy

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's testicular atrophy is rated under Diagnostic Code 7523, which provides for a noncompensable rating where there is complete atrophy of a singular testis, and a 20 percent rating where there is complete atrophy of both testes.  38 C.F.R. § 4.115b, Diagnostic Code 7523.  The evidence is undisputed that the right testicle is not atrophied.  As such, a compensable rating under Diagnostic Code 7523 is not warranted.  Id.  

A footnote to that Diagnostic Code indicates that testicular atrophy should be reviewed for entitlement to SMC under 38 C.F.R. § 3.350.  Under the applicable subsection of 38 C.F.R. § 3.350, SMC is warranted where there is loss of use of a single testicle.  Loss of use is established, in relevant part, where the diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle.  38 C.F.R. § 3.350(a)(1)(i)(b).  

The Veteran's June 1964 separation examination demonstrated left testicle atrophy.  Unfortunately, the testicle was not measured at that time.  Despite the Veteran's 1996 claim, his testicle dimensions were not measured until May 2007.  See CAPRI record (Virtual VA receipt date of 8/1/2014), dated May 16, 2007.  At that time, the Veteran's right testicle measured 4.1cm x 3.0cm x 3.0cm, and the left testicle measured 1.8cm x 1.6cm x 2.0cm.  The left testicle was "abnormally hypoechoic," a condition that reflects a pathologic change in tissue density.  See Segen's Medical Dictionary (2011) (retrieved Feb. 7, 2016 from http://medical-dictionary. thefreedictionary.com/hypoechoic). 

The May 2007 measurements demonstrate that two of the three left testicle diameters were reduced to less than one-half of the right testicle, and that the third diameter was reduced by a third.  The Board finds that, construing the evidence in a light favorable to the Veteran, this reduction constitutes the necessary reduction in size to meet the measurement criteria of 38 C.F.R. § 3.350(a)(1)(i)(b); while one of the diameters is not quite reduced to half, the totality of the disability most closely resembles that measurement criteria.  Cf. 38 C.F.R. § 4.7.  Further, the fact that the testicle was hypoechoic demonstrates that the necessary changes in consistency under 38 C.F.R. § 3.350(a)(1)(i)(b) to warrant SMC for loss of use.

The Board acknowledges that the first evidence of the reduction in size of the testicle was obtained in May 2007, approximately 11 years after the date of the Veteran's May 1996 claim.  The failure on the part of VA to obtain the necessary evidence to support the Veteran's claim should not, and in this case does not, result in the Board's inability to assign an effective date of the grant of entitlement to SMC based on the Veteran's date of claim.  38 C.F.R. § 3.400.  As noted above, the evidence clearly demonstrates that the Veteran's left testicle was atrophied in 1964.  There is no suggestion that the testicle was not, at the time of the 1996 claim, the testicle dimensions were any different from the measurements made in 2007.  As such, the Board cannot say that entitlement arose any later than the date of claim.  See 38 C.F.R. § 3.400(o).  

Extraschedular Consideration

The Board recognizes that, generally, consideration of a potential extraschedular rating for a disability involves considering the combined effects of all disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (holding that the "plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities").  This case, however, presents a situation where referral for additional consideration of a potential extraschedular rating is clearly not warranted.  The disability picture is entirely contemplated by the applicable diagnostic code, and higher ratings are warranted for additional testicular atrophy.  Further, the Board is awarding SMC for the entire period on appeal.  The appropriate ratings for additional disabilities concerning the same bodily system are being adjudicated separately, and for the entire period on appeal.  At that time, the totality of the disabilities (including the testicular atrophy) may reflect different factors that may warrant referral for extraschedular consideration for some or all of the period on appeal, but those factors are not present at this time.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

Service Connection for a Skin Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

The Veteran asserts that his various skin disorders present during the pendency of the appeal are related to his diagnosed skin disorder while in service.  On his May 2014 VA examination report, he indicated that he has experienced a rash around his neck, and also that he experienced a skin cancer.  He described his history of skin rashes during his January 2011 Travel Board hearing, as well.  

According to his service medical records, the Veteran was treated for contact dermatitis in 1963.  Since the date of his service-connection claim in May 1996, the Veteran has been diagnosed with xerosis, mild stasis dermatitis, tinea pedis, pigmented basal cell carcinoma of the right lower back, and xerotic eczema.  See the July 1996 VA examiner's report, an October 8, 1996 VA Dermatology Note, and a July 8, 2011 VA Dermatology Outpatient Note respectively.  

While the Veteran is fully competent to identify his skin symptomatology, determining a particular diagnosis for that symptomatology is beyond the ken of the average layperson; medical evidence of etiology is necessary to determine whether a current skin disability is etiologically related to the in-service diagnosis, or any other event or injury in service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

Following the most recent remand, the Board obtained a VA medical opinion based on examination and a review of the record.  After acknowledging the Veteran's history of skin disorders, the examiner opined that none of the various skin disorders were related to any diagnosed condition during active duty.  The examiner explained that contact dermatitis is a transient condition, and that there was no objective evidence of recurrence since service.  Considering the evidence of post-service conditions, as well as the Veteran's reports, the examiner opined that the post-service diagnoses were most likely associated with other causes.  Specifically, xerosis/eczema/stasis dermatitis was most likely due to alcohol-related cirrhosis; tinea pedis, a fungal infection of the feet, was not associated with contact dermatitis; basal cell carcinoma is typically due to environmental and genetic factors.  The Board finds that the opinion (considering the original May 2014 examination, as well as the June 2014 addendum) adequately described the condition, and provided a clear rationale for the negative nexus opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a probative medical opinion must be factually accurate, fully articulated, and based on sound reasoning). 

There are no medical records that suggest an etiological relationship between any "current" skin disorder (i.e., diagnosed at any time during the period on appeal, see McLain v. Nicholson, 21 Vet. App. 319, 321 (2007)) and service.

As such, the Board is presented with the Veteran's description of his condition over the period since service, and the medical evidence of record concerning the etiology of those conditions.  As only the medical evidence is competent to provide a possible nexus between the in-service occurrence and the current disability, the Board has no competent basis upon which to grant service connection.  The claim for service connection, therefore, must be denied.  38 C.F.R. § 3.303.


ORDER

Entitlement to an initial compensable rating for atrophy of the left testicle is denied.

Entitlement an effective date of the date of the May 1996 claim, for the grant special monthly compensation based on the loss of use of a creative organ, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to service connection for a skin disability is denied.  


REMAND

TDIU

Initially, remand of the issue of entitlement to a total disability rating based on unemployability due to service-connected disabilities is unavoidable, in that it is inextricably intertwined with the Veteran's other remanded issues, the referred issue of entitlement to service connection for depression, as well as the separate pending appeal concerning his bilateral hydroceles.  See Harris, 1 Vet. App. at 183.

The issue also must be remanded to clarify the Veteran's employment history.  Throughout the record, the Veteran has consistently said that he stopped working as a taxi cab driver in 1982.  At his most May 2014 skin examination, the Veteran's wife (who, it was noted, did not speak English fluently), suggested that the Veteran worked until five years prior as a taxi cab driver.  The history should be clarified with the Veteran.

After clarification of his employment history, the AOJ should provide an examination to obtain an adequate opinion concerning the effects of the various service-connected disabilities on his ability to obtain and maintain gainful employment. 

Manlincon Issues

As discussed in the Introduction above, the Board has accepted the Veteran's July 2013 Post-Remand Brief as a timely notice of disagreement with the assigned initial rating and effective date of the award of service connection for erectile dysfunction.  The AOJ has not yet issued an SOC addressing these issues.  In these circumstances, where a notice of disagreement is filed, but an SOC has not been issued, the Board must remand the claim for issuance of a SOC.  38 C.F.R. § 19.9(c) (2015); see Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and take all necessary steps to clarify his employment history, to specifically include the question of when he ceased driving a taxi.

2.  After the development and adjudication of the issue of entitlement to service connection for depression, as referred in the Introduction, schedule the Veteran for a social and industrial examination for the purpose of ascertaining the cumulative impact of his service-connected disabilities on his unemployability.  

The examiner must evaluate and assess the joint effect of all of the Veteran's service-connected disabilities (which currently include Meniere's disease, tinnitus, bilateral hearing loss, left testicular atrophy, bilateral hydroceles, and erectile dysfunction) on his ability to obtain and maintain employment.  The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities, at least as likely as not (50 percent or greater probability) render him unable to secure or follow a substantially gainful occupation.

The examiner should thoroughly explain, with support by an adequate rationale, any opinions provided.  

3.  Issue an SOC addressing the following issues: (1) entitlement to an initial compensable disability rating for erectile dysfunction; and (2) entitlement to the assignment of an effective date earlier than October 14, 2011 for the award of service connection for erectile dysfunction.  The Veteran should be informed of the actions necessary to perfect an appeal of these issues.  Thereafter, return these issues to the Board only if an adequate and timely substantive appeal is filed.

4.  Then, the record should again be reviewed.  If the benefits sought on appeal remain denied, in whole or in part, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


